Citation Nr: 0420271
Decision Date: 07/26/04	Archive Date: 10/04/04

Citation Nr: 0420271	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  00-04 342	)	DATE JUL 26 2004
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a 
dysthymic disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1966.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a December 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied entitlement to an evaluation in 
excess of 30 percent for a service-connected dysthymic 
disorder.


DECISION TO VACATE

On July 14, 1993, the Board issued a decision wherein the 
issue of entitlement to an evaluation in excess of 30 percent 
for a dysthymic disorder was denied.  The record, however, 
reflects that additional VA medical records were dated before 
the Board's July 1993 decision and were not considered.  The 
Board is held to have been in "constructive possession" of 
these VA records and thus, they were presumed to have been 
before the Board.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Therefore, the Board did not review all of the 
pertinent evidence when it issued the decision as to the 
merits of the veteran's claim.

The Board may vacate an appellate decision when a veteran is 
denied due process of law.  38 C.F.R. § 20.904(a) (2003).  As 
stated above, the Board did not review all of the evidence 
when it issued its decision as to the merits of the veteran's 
claim.  Consequently, the Board is of the opinion that the 
veteran was denied due process of law.  Accordingly, the July 
14, 1993, Board decision will be vacated in its entirety.  
The Board will conduct a review of all of the evidence, and a 
new decision will be made as to the merits of the veteran's 
claim in a separate decision.




ORDER

The July 14, 1993, decision of the Board is vacated in its 
entirety.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2

93 Decision Citation: BVA 93-13690

 Y93 
BOARD OF VETERANS' APPEALS
WASHINGTON, D.C.  20420

DOCKET NO.        92-10 890       )    DATE
                  )
                  )
                  )

THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a dysthymic
disorder.

REPRESENTATION

Appellant represented by:  The American Legion

ATTORNEY FOR THE BOARD

T. S. Kelly, Associate Counse

INTRODUCTION

The veteran had active military service from September 1963 to
September 1966.

This matter came before the Board of Veterans' Appeals (hereinafter,
Board) on appeal from a December 1991 rating determination of the
Waco, Texas, Regional Office (hereinafter, RO).  The notice of
disagreement was received in February 1992.  The statement of the case
was issued in March 1992.  The substantive appeal was received in May
1992.  The case was received and docketed at the Board in July 1992.
The claims file was then referred to the veteran's accredited
representative, The American Legion, and that organization submitted
additional written argument to the Board in August 1992.  The case is
now ready for appellate review.

CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that a higher evaluation is warranted for
dysthymia because it is getting worse.  The veteran reports that he is
working under strict supervision at his place of employment and that
he is having difficulty maintaining employment.  He also feels he is
losing the ability to maintain good personal relationships.  He
contends that it is extremely difficult to live a normal life free
from extreme stress.  It is contended that the demonstrated symptoms
more nearly approximate the criteria for an evaluation greater than 30
percent.

DECISION OF THE BOARD

In accordance with the provisions of 38 U.S.C.A. § 7104 (West 1991),
following review of all the evidence and material of record in the
claims file and for the following reasons and bases hereinafter set
forth, it is the decision of the Board that the preponderance of the
evidence is against the claim for an evaluation in excess of
30 percent for dysthymia.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of
the veteran's appeal has been obtained by the RO.

2.  The veteran's dysthymic disorder produces not more than definite
impairment of social and industrial adaptability.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for a dysthymic
disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38
C.F.R. §§ 3.321(b)(1), 4.7, 4.132, Code 9405 (1992).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has submitted a well-grounded claim under the meaning of
38 U.S.C.A. § 5107(a) (West 1991).  That is, we find that he has
presented a claim which is plausible.  We are also satisfied that all
relevant facts have been properly developed and that no further
assistance is required to comply with the duty to assist him as
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by the application of a schedule
of ratings which is based on average impairment of earning capacity.
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1992).  Separate
diagnostic codes identify the various disabilities.  A 30 percent
evaluation requires definite impairment of social and industrial
adaptability.  A 50 percent evaluation, the next higher evaluation,
requires considerable impairment of social and industrial
adaptability.  A 70 percent disability evaluation requires
psychoneurotic symptoms so severe and persistent that there is severe
impairment in the establishment and maintenance of effective or
favorable relationships as well as a severe impairment in the ability
to obtain or retain employment.  38 C.F.R. § 4.132, Code 9405 (1992).

Historically, the evidence reveals that in 1965 the veteran sustained
a gunshot wound to his left hand as a result of an accidental firing
when attempting to unjam the weapon.  As a result of the injury, the
veteran continued to have chronic pain in the left hand which resulted
in the performance of a below-the-elbow amputation in April 1987.  The
veteran requested, as a result of his left hand, wrist and lower arm
amputation, that service connection be granted to include depressive
neurosis in October 1990.  A Department of Veterans Affairs
(hereinafter, VA) examination performed in January 1991 found the
veteran to be tense but cooperative.  The examiner found the veteran
to answer questions relevantly while occasionally having to repress
tears, but being able to control himself.  He was able to organize and
express his thoughts and his speech was normal.  He had complaints of
some difficulty in concentrating and remembering events.  His thought
content revealed anxiety and depression, as well as crying spells and
suicidal thoughts.  The veteran was diagnosed as suffering from a
moderately severe chronic dysthymic disorder, secondary to amputation
of the left hand and its subsequent complications.  He was found to be
moderately incapacitated with regard to employment or social
adaptation as a result of his psychiatric disorder.

A February 1991 rating determination granted service connection, with
a 30 percent disability rating, for dysthymic disorder.  The veteran
requested an increased evaluation for his dysthymic disorder and
forwarded outpatient clinic records from December 1990 through August
1991.  The outpatient clinical records reveal that the veteran
continues to have concerns about the stress of his employment.  They
further note an incident in which he verbally abused a client when
performing his duties as a counselor.  As a result of this incident,
the veteran was placed under close supervision when dealing with
particular clients.  He felt that this added continuing stress to his
employment.  Difficulties in his relationship with his wife, arising
partly out of his visit with his children from his previous marriage,
were also reported.

A VA psychiatric examination was performed upon the veteran in
November 1991.  The psychiatrist found the veteran to be a
"depressive-looking" individual who spoke in a soft, overmodulated
voice and seemed to be chronically anxious as well as hypersensitive
about his amputation.  The veteran indicated that people were always
asking him about his amputation and that children wanted to touch it
on occasion.  He was further thought to be anxious about losing his
employment, as well as the possibility of losing his right hand.  No
indication of psychotic ideation was noted.  He appeared to be of
average intelligence and his judgment was unimpaired.  He was thought
to have continued chronic dysthymic disorder accompanied by depressed
mood and chronic anxiety about his physical condition, while being
hypersensitive about the amputation to the left forearm which he felt
attracted more attention than he thought it should.  The diagnosis was
that of dysthymic disorder manifested by chronically depressed mood
with associated chronic anxiety and hypersensitivity about the
amputation of the lower third of the left forearm.  As a result of the
examination a 30 percent disability rating was continued in the
December 1991 rating determination.

Outpatient reports subsequent to his November 1991 examination and to
May 1992 continued to demonstrate that the veteran is concerned about
future relationships with his three daughters from a previous marriage
as well as his continued problems with his employment.  He continues
to have anxiety.  He is also suffering from early morning wakening.
The patient appears to be taking the prescription drug Valium in an
attempt to control his anxiety.

The record demonstrates that the veteran's judgment and insight are
unimpaired.  There have been no periods of hospitalization for
psychiatric disorders subsequent to the service connection and
30 percent disability rating of February 1991.  While the veteran
reports an inability to maintain control of his anxiety and there has
been recent changes of prescription drugs in an attempt to control
this anxiety, the veteran is still employed full time in his position
as a counselor of individuals, albeit under supervised conditions for
certain clients.  While the veteran reports having trouble with his
present wife, there appears to be an attempt to reconcile or establish
a relationship with his three daughters from a previous marriage.  A
schedular evaluation greater than 30 percent is not warranted because
the evidence demonstrates that the veteran's dysthymic disorder does
not produce or approximate considerable impairment of social and
industrial adaptability, nor is the evidence in relative equipoise.
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.7 (1992).

The veteran has not specifically requested extraschedular
consideration but such will be considered by the Board based upon the
mandate of Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  However,
based upon our review of the evidence of record, the veteran's
dysthymic disorder does not present such an exceptional or unusual
disability picture as to render impractical the application of the
regular schedular standards so as to warrant the assignment of an
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) (1992).
Significantly, the disorder has not required frequent periods of
hospitalization nor has it affected the veteran's ability to continue
to maintain full-time employment.

ORDER

An evaluation in excess of 30 percent for a dysthymic disorder is
denied.

BOARD OF VETERANS' APPEALS
WASHINGTON, D.C.  20420

         M. SABULSKY              HARRY M. McALLISTER, M. D.

J. U. JOHNSON

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 1991), a
decision of the Board of Veterans' Appeals granting less than the
complete benefit, or benefits, sought on appeal is appealable to the
United States Court of Veterans Appeals within 120 days from the date
of mailing of notice of the decision, provided that a Notice of
Disagreement concerning an issue which was before the Board was filed
with the agency of original jurisdiction on or after November 18,
1988.  Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402
(1988).  The date which appears on the face of this decision
constitutes the date of mailing and the copy of this decision which
you have received is your notice of the action taken on your appeal by
the Board of Veterans' Appeals.








